Bell, J.
Where a witness testifies to a fact, the presumption, in the absence of anything to the contrary, is that he is testifying from his own knowledge and recollection. Shaw v. Jones, 133 Ga. 446 (3) (66 S. E. 240); Flint River & Northeastern R. Co. v. Maples, 10 Ga. App. 573 (2) (73 S. E. 957); Atlanta Glass Co. v. Noizet, 88 Ga. 43 (2) (13 S. E. 833). Where a witness testifies to the weights of certain articles weighed by himself, and his testimony is based apparently upon his independent recollection, it is not rendered inadmissible merely because it may appear, without more, that he made a memorandum of the weights at the time, which is not produced. The evidence authorized the finding and judgment rendered by the judge, sitting without a jury, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Jenldns, P. J'., and Stephens, J., concur.